Case: 1:19-cv-01205-CAB Doc #: 5 Filed: 05/31/19 1 of 1. PageID #: 70



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



JAMES EVERETT SHELTON,                         )       CASE NO. 1:19CV1205
                                               )
                        Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                               )
                  vs.                          )       ORDER
                                               )
BLINDBID INC., d/b/a TCPA                      )
LITIGATOR LIST,                                )
                  Defendant.                   )


CHRISTOPHER A. BOYKO, J.:

       On May 28, 2019, Defendants filed a Notice of Removal (ECF DKT #1) which

misidentified Plaintiff as well as Plaintiff’s cause of action. In response, Plaintiff filed his

Motion to Strike (ECF DKT #3) the irrelevant and immaterial Notice of Removal pursuant to

Fed.R.Civ.P. 12(f). Shortly after that filing, Defendants filed an Amended Notice of Removal

(ECF DKT #4) which corrected the errors.

       Therefore, the Court grants Plaintiff’s Motion to Strike and recognizes the Amended

Notice of Removal (ECF DKT #4) as the operative filing initiating the above-captioned

federal action.

       IT IS SO ORDERED.

                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge
Dated: May 31, 2019
